DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 09/19/2022 is acknowledged. Because Applicant did not elect a specie in that reply, an election was made over the phone on 09/26/2022 of specie a. (threaded attachment), without traverse.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, and claims 4 and 5 are withdrawn as being drawn to nonelected species, there being no allowable generic or linking claim.  Accordingly, claims 1-3 and 6-9 are currently under consideration.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "20" and "40" have both been used to designate the sample collection section (see Fig. 2A, with the reference character “40” being inconsistent with e.g. the same character in Fig. 2B). Reference character “20” has also been used in Figs. 2D and 3B to identify what appears to be a part of proximal attachment 25, not sample collection section 20 (compare with e.g. Fig. 2B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: in ¶ 004 of the specification as filed, the phrase “claims priority” should instead recite --claims benefit--, and the title “An Apparatus & Method for Isolating Cells” should instead recite --Apparatus and Method for Collecting and Isolating Cells--. In ¶ 0050, the recitation of “distal attachment 25 and proximal attachment 45” should instead recite --proximal attachment 25 and distal attachment 45--. Further in ¶ 0050, the recitation of “proximal connection 25” should instead recite --proximal attachment 25--.
Appropriate correction is required.
For the benefit claim, it may also be preferable to include that the application has now been granted as patent 10,624,615.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities: 
Regarding claim 1, the recitation of “a reservoir barrel” in line 4 should instead read --a reservoir barrel;--. 
Further regarding claim 1, there should be an --and-- at the end of lines 5 and 7 to indicate that the following elements are the last elements of their respective branches.
Further regarding claim 1, the recitation of “attachment ;” in line 10 should instead read --attachment;--.
Regarding claim 9, the period in line 4 should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it is unclear whether a method claim is intended because the last element contemplates centrifuging. Mixing apparatus and method limitations is inappropriate. It may be preferable to instead recite --whereby after detachment of the detachable section, the sample collection section is configured to be centrifuged--.
Claims 2, 3, and 6-9 are rejected because they depend on rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication 2012/0082652 (“Sengun”).
Regarding claim 1, Sengun discloses [a] cell collection apparatus for collecting and isolating a sample (¶ 0044), comprising: a sample collection section (as shown in the Figures), comprising: a reservoir barrel (Fig. 2A, syringe barrel 22) a fitting slidably movable within the reservoir barrel (Fig. 2A, piston assembly 26); a proximal attachment, the proximal attachment located on the distal side of the fitting (¶ 0045, the threading between the plunger 32 and the piston cap 28); a detachable section (as shown in the Figures) comprising: a plunger (Fig. 2A, plunger 32), the plunger detachably connected to the proximal attachment by a distal attachment (¶ 0045, the threading between the plunger 32 and the piston cap 28); whereby after detachment of the detachable section, the sample collection section is centrifuged to separate the sample into its components (¶¶s 0052, 0053, removing the plunger 32 and centrifuging the sample).
Regarding claim 3, Sengun discloses all the features with respect to claim 1, as outlined above. Sengun further discloses wherein the proximal attachment and the distal attachment are threaded, thereby detachably and threadedly connecting the fitting and the plunger (¶ 0045).
Regarding claim 7, Sengun discloses all the features with respect to claim 1, as outlined above. Sengun further discloses a nipple suitable to attach a needle for collecting the sample using venipuncture (¶¶s 0047, 0057).
Regarding claim 8, Sengun discloses all the features with respect to claim 1, as outlined above. Sengun further discloses a centrifuge, whereby the centrifuge can separate the sample into its components by centrifuging the sample collection section (¶ 0044).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sengun in view of US Patent 4,958,622 (“Selenke”).
Regarding claim 2, Sengun teaches all the features with respect to claim 1, as outlined above. Sengun does not appear to explicitly teach a clip, the clip positioned at the proximal end of the plunger and selectively positioned to temporarily hold the plunger and fitting to overcome the negative pressure that occurs when the sample is drawn into the reservoir barrel (although Fig. 2B does show a tab 45a (or the protruding portion just below the region shown by the reference numeral line), described in ¶ 0049 as being slidably received in aperture 33a, and described in ¶ 0053 as enabling piston cap 28 to be removed after centrifugation).
Selenke teaches a clip positioned at the proximal end of a plunger (Fig. 2, clip 44), the clip selectively positioned to temporarily hold the plunger and fitting to overcome the negative pressure that occurs when the sample is drawn into the reservoir barrel (as in Fig. 2, the resilient members/fingers 46 engage with notches 48 to prevent the plunger from being sucked back down - also see col. 6, lines 35-55, etc., describing the one-way mechanism).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a clip like that of Selenke into Sengun, for the purpose of enabling the syringe to be maintained in a partially withdrawn position, thereby preventing undesired expression of the sample (Selenke: col. 6, lines 35-47).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sengun in view of US Patent Application Publication 2011/0086426 (“Freund”).
Regarding claim 6, Sengun teaches all the features with respect to claim 1, as outlined above. Sengun does not appear to explicitly teach a nipple suitable to attach a cannula for collecting the sample from the patient.
Freund teaches the interchangeability of a needle and cannula in use with a syringe and plunger (¶ 0032).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a cannula in Sengun instead of a needle, as suggested by Freund, the use being a simple substitution of one known component for another, with predictable results (enabling extraction of a tissue sample using the syringe/plunger mechanism).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sengun in view of US Patent Application Publication 2018/0010086 (“Gupta”) and US Patent Application Publication 2014/0350517 (“Dominguez”).
Regarding claim 9, Sengun teaches all the features with respect to claim 1, as outlined above. Sengun does not appear to explicitly teach a sample container, the sample container storing one component of the sample (although Sengun does mention a vial, and describes e.g. in the Abstract the collection of PRP).
Gupta teaches different sample containers to store different components of a sample (Figs. 7D-7G and ¶ 0054, describing first removing the high density liquid through opening 19, applying middle density liquid using a needle, and storing light density liquid in the plunger - also see e.g. ¶ 0007, describing use in the whole blood and hazardous waste contexts).
Dominguez teaches the desirability of storing processed cells (as opposed to e.g. the direct application contemplated by Fig. 7G of Gupta) to maintain the cells in an environment conducive to preserving viability (¶ 0005).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use different sample containers for the components of the sample of Sengun, as taught by Gupta and suggested by Dominguez, for the purpose enabling the cells to be maintained in an environment conducive to preserving viability (Dominguez: ¶ 0005), and to treat the components based on how desirable or undesirable they are (e.g. separating light density components from medium density components as in Gupta).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 6, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, and 7 of U.S. Patent No. 10,624,615. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are generally broader than, and therefore encompassed by, the claims of the patent.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,624,615 in view of Selenke as outlined above. It would have been obvious to incorporate the clip of Selenke for the purpose of enabling the syringe to be maintained in a partially withdrawn position, thereby preventing undesired expression of the sample (Selenke: col. 6, lines 35-47).
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,624,615 in view of Sengun as outlined above. It would have been obvious to incorporate a centrifuge to separate the sample into its components (Sengun: ¶ 0044).
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,624,615 in view of Gupta and Domingues as outlined above. It would have been obvious to use different sample containers for the components of the sample, as taught by Gupta and suggested by Dominguez, for the purpose enabling the cells to be maintained in an environment conducive to preserving viability (Dominguez: ¶ 0005), and to treat the components based on how desirable or undesirable they are (e.g. separating light density components from medium density components as in Gupta).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408)918-7617. The examiner can normally be reached Monday - Friday 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791